Citation Nr: 0518121	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.     

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision in which the RO denied service connection for 
bilateral hearing loss, and for tinnitus.  In November 2002, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2003, and the 
veteran filed a substantive appeal later that month.  

In March 2004, the Board remanded these matters to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of service connection for bilateral 
hearing loss, and for tinnitus (as reflected in a December 
2004 supplemental SOC (SSOC)).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	The record reflects no evidence or allegation of hearing 
loss or tinnitus for more than 40 years after discharge from 
service, and there is no competent medical evidence opinion 
that establishes a nexus between any current hearing loss or 
tinnitus and military service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for bilateral hearing 
loss are not met.           38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2004).

2.	The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.          §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

Through the March 2003 SOC, the December 2004 SSOC, the RO's 
letters of November 2001 and April 2002, and the March 2004 
letter sent from the Appeals Management Center (AMC), the 
veteran and his representative have been notified of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claims.  After each, they were given 
the opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claims.  In its November 2001 
letter, the RO notified the veteran of the recent enactment 
of the VCAA, and requested that he provide authorization to 
enable it to obtain any outstanding private medical records, 
as well as information to enable it to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies.  The RO also requested that he submit any 
additional evidence in his possession.  In its April 2002 
letter, the RO informed the veteran that his complete service 
medical records (SMRs) were not available, and identified 
other documents that the veteran could alternatively submit 
that might provide evidence of any in-service hearing related 
problems, including statements from service medical personnel 
or fellow servicemen, employment physical examinations, and 
any copies of SMRs that the veteran had in his own 
possession.  

In a March 2004 letter sent to the veteran (following the 
Board's remand dated earlier that same month), the AMC 
requested that the veteran provide authorization to obtain 
any outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, records from other Federal agencies, or records from 
state or local government agencies.  The AMC also requested 
that the veteran submit any additional evidence in his 
possession, including statements from individuals who knew 
him during service, employment or insurance physical 
examinations, and records of private medical treatment since 
service.

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
appeal has not prejudiced the veteran in any way.  

As indicated above, the RO issued the March 2003 SOC 
explaining what was needed to substantiate the veteran's 
claims within four months of the veteran's November 2002 NOD 
of the September 2002 rating decision on appeal, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the veteran has been notified of the VCAA duties to 
notify and assist in the RO's letters of November 2001 and 
April 2002, as well as the AMC's March 2004 letter; neither 
in response to those letters, nor at any other point during 
the pendency of this appeal, has the veteran informed the RO 
of the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either claim on 
appeal.  As indicated below, the RO has obtained medical 
records from the Federal Aviation Administration (FAA) 
regarding the veteran's ongoing certification for a civilian 
pilot's license, dated from January 1990 to July 1998.  The 
RO has also arranged for the veteran to undergo VA 
examination, the report of which is of record.  

In support of his claims, the veteran has submitted a copy of 
a service record indicating that he was physically qualified 
for flight status; treatment records from the Dartmouth-
Hitchcock Medical Center, dated from October 1987 to June 
1992; a June 1990 copy of a receipt from the Community 
Hearing Aid Center for repairs conducted on a hearing aid; a 
May 2002 letter from the New England Hearing Enhancement 
Center; a May 2002 letter from the wife of a medical provider 
that had formerly treated the veteran for hearing loss; 
treatment records from Dr. R. Jauch, private physician, dated 
from April 2003; and numerous personal statements, as well as 
a statement from an individual who indicated that he had 
served with the veteran.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
needs to be obtained.

The RO has requested the veteran's complete SMRs; however, a 
March 2002 response from the National Personnel Records 
Center (NPRC) indicates that these records were not 
available.  The RO has also attempted on repeated instances 
to obtain any outstanding records of treatment from C. Feltz, 
a private audiologist, but has not received any response from 
this treatment provider.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal. 

II.	Background

The veteran's DD-214 reflects that the veteran served in the 
Army Air Force from February 1943 to April 1946; his military 
occupational specialty (MOS) was Air Transportation 
Technician.     

A record dated in early 1944 documents that the veteran was 
deemed medically qualified for flight status.  The report of 
the veteran's separation examination notes that the veteran's 
hearing on a whispered voice test was 15/15 in both ears.  No 
ear, nose or throat abnormalities were then noted.  

Records from the FAA regarding the veteran's certification 
for a civilian pilot's license, dated from January 1990 to 
July 1998, include reports of medical examinations conducted 
at two year intervals between 1990 and 1998, each of which 
reflect that there were no abnormalities of the veteran's 
ears or ear drums.  

A June 1990 copy of a receipt from the Community Hearing Aid 
Center, indicates that repairs had been conducted on the 
veteran's hearing aid earlier that month.

In his July 2001 initial claim for service connection (filed 
on a VA Form 21-526), the veteran contended that his recent 
hearing loss and tinnitus were the result of in-service noise 
exposure while undergoing pilot training, and working on the 
flight line as an air transportation technician.  According 
the veteran, he was constantly in proximity to the noise 
produced by aircraft engines, and there was no hearing 
protection available at that time.  The veteran further noted 
that he had been wearing hearing aids for over 20 years.

A May 2002 letter from the wife of H. Gibb, noted Dr. Gibb 
was now deceased, but that, through his practice at the 
Community Hearing Aid Center, he had formerly treated the 
veteran for hearing loss, including providing and repairing 
the veteran's hearing aid.   

A July 2002 statement from an individual who indicated that 
he had served with the veteran noted that over the years 
since he had known the veteran, he had noticed a gradual 
lessening in the veteran's hearing ability, such that he 
needed to speak in a very loud voice in order for the veteran 
to hear him.   

An April 2003 treatment record from Dr. R. Jauch, private 
physician, notes that this physician had evaluated the 
veteran's hearing loss, and considered the veteran to be a 
candidate for a hearing aid.  

In March 2004, the Board remanded the claims on appeal, for 
the RO to arrange for the veteran to undergo VA examination, 
and to provide the veteran with an additional opportunity to 
identify or directly submit any outstanding VA or private 
treatment records.

On VA examination in September 2004, the veteran reported a 
longstanding hearing difficulty that he believed originated 
during his military service, and had gradually progressed 
over time.  The veteran stated that he had excessive noise 
exposure in service as a cadet pilot flying in an open 
cockpit aircraft, and then as an air traffic technician.  He 
complained of tinnitus occurring every few months, primarily 
in the right ear, and lasting for minutes at a time.  He 
reported wearing hearing aids for over 20 years.  He further 
reported significant occupational noise exposure in his 
employment with a phone company for 38 years.  He reported 
that, since service, he had also piloted aircraft and 
participated in recreational hobbies that involved noise; 
however, he had worn ear protection when engaging in these 
activities.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
80
100
105+
LEFT
20
35
60
85
105

Speech audiometry revealed speech recognition ability of 26 
percent in the right ear and of 92 percent in the left ear.  
On physical examination, the veteran's ear canals and 
auricles were normal.  Tympanic membranes were intact and 
normally mobile.  The nose was clear.  Mastoids were normal 
bilaterally,  Palpation of the neck was normal.  Forks were 
positive bilaterally.  

The examiner noted an impression of bilateral sensorineural 
hearing loss, and tinnitus.  This physician opined that if 
the veteran had hearing loss beginning over 20 years 
previously, that would suggest that in-service noise exposure 
was a contributing factor to current hearing loss.  However, 
any actual progression of hearing loss over time may have 
been secondary to presbycusis.  The physician noted that 
there were no records from the veteran's military service to 
verify the level of hearing loss on discharge.  The physician 
indicated that, while it was likely that the veteran was 
exposed to noise that could have contributed to hearing loss, 
it was not possible to quantify to what extent this was so.  
The examiner further indicated that the veteran's tinnitus 
was secondary to his hearing loss, and was from the same 
etiology. 

III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Considering the competent evidence in light of the above-
noted criteria, the Board finds that the criteria for service 
connection for either bilateral hearing loss or for tinnitus 
have not been met.  The audiological test results obtained in 
September 2004 demonstrate bilateral hearing loss that is 
recognized as a disability for VA purposes, and the VA 
physician who examined the veteran that same month also 
diagnosed tinnitus.  The record thus adequately demonstrates 
that the veteran has a current disability with respect to 
each claim.  Notwithstanding this fact, each of the claims 
must still be denied because there is no competent evidence 
of a nexus between either of the claimed disabilities and 
service.   

As noted above, the veteran's separation examination report 
reflects hearing on a whispered voice test of 15/15 in both 
ears, with no notation of any ear, nose or throat problems.  
The first evidence of any hearing loss is dated more than 40 
years after separation from service, as indicated in a June 
1990 record pertaining to the veteran's use of a hearing aid 
at that time; no complaints or symptoms related to tinnitus 
are noted until the veteran underwent examination in 
September 2004.  

Significantly, there is also no competent opinion from any 
physician that establishes a nexus between hearing loss or 
tinnitus and service.  Rather, the only competent opinion on 
the question of nexus, that of the September 2004 VA 
examiner, clearly is not supportive of either claim.  This 
physician opined that while the veteran was likely exposed to 
noise during service that could contribute to hearing loss, 
there was no basis upon which to establish a medical 
relationship between either of the claimed disabilities and 
service given the absence of any actual record of in-service 
hearing loss or noise exposure.  The examiner further stated 
that a significant contributing factor to the veteran's 
current hearing loss and tinnitus was presbycusis involving 
loss of auditory acuity over a period of time.  The Board 
notes that this is the only medical opinion directly 
addressing medical nexus, and that neither the veteran nor 
his representative has either presented or alluded to the 
existence of competent evidence that actually establishes a 
nexus between current bilateral hearing loss and/or tinnitus 
and service.       

The Board has taken into account the assertions of the 
veteran, as well as those of the individual claiming to have 
served with the veteran and who has submitted a statement on 
his behalf.  While the veteran may be competent to allege the 
occurrence of in-service noise exposure, and the individual 
submitting a statement on his behalf is similarly competent 
to provide observations of the veteran following his 
discharge from service, the disposition of this case turns on 
a medical matter.  The Board points out that neither the 
veteran, nor the individual with whom the veteran served, has 
been shown to have the appropriate medical training and 
expertise to competently render a probative opinion on a 
medical matter, to include the question of whether there is 
an etiological relationship between any current bilateral 
hearing loss and/or tinnitus, and military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the Board concludes that the 
claims for service connection for bilateral hearing loss and 
for tinnitus must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as competent evidence simply 
does not support either claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


